Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group II (Claims 144-145), in the reply filed on 22 January 2021, is acknowledged.  Because applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
It is noted that Applicant has canceled the non-elected Group I claims (126-143), and added new claims 146-163. The election is being treated as an election without traverse.
Applicant responded to the restriction (election) requirement mailed 23 October 2020, in the reply filed on 22 January 2021.

Status of Claims
Claims 144-163 are pending.
	Claims 144-163 are rejected.
	Claims 147, 154 and 156 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2018/054918, 02/28/2018.  Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copies of EP17158557.3, 02/28/2017; EP17158567.2, 02/28/2017; EP17158559.9, 02/28/2017; EP17175221.5, 06/09/2017; EP17158561.5, 02/28/2017; EP17158564.9, 02/28/2017; and EP17158560.7, 02/28/2017 were filed on 27 August 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the following individual documents are not being considered for reasons specific to the cited references, as follows:
Foreign patent application document EP2181703 (citation #15) and JP2017081853 (citation #18), on the IDS received 05 October 2019, are not being considered because either: (i) an explanation of the relevance of the document, or (ii) an English translation of the document or a portion thereof, were not supplied or incorporated within the instant application (MPEP 609.05(a); CFR 1.98 (a)(3)(i)(ii)).

It is not clear if this was an error by the Office or Applicant. Applicant may provide copies of the missing references in response to this Office action for consideration without the necessity of filing an additional IDS statement under the provisions of 37 CFR 1.97(f).

Drawings
The drawings were received on 27 August 2019.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:

Fig. 9- 9(a); 9(b);

In addition, Figure 10 is described as “…a graph of viral replication in the lung in response to a cell wall fraction (Bif pellet) from strain 41003;…” (originally-filed specification, pg. 27, lines 29-30; and pg. 43, lines 23-25). However, the drawing shows two (2) graphs.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in .

Claim Objections
Claims 147, 154 and 156 are objected to because of the following informalities:
Claim 147 recites: “The method of claim 144, wherein the virus is selected from influenza virus,…”
Claim 156 recites: “The method of claim 145, wherein the virus is selected from influenza virus,…”
For the purpose of claim language consistency, the claims should read: “The method of claim 144, wherein the respiratory viral infection is caused by a virus selected from influenza virus,…”; and “The method of claim 145, wherein the respiratory viral infection is caused by a virus selected from influenza virus,…”
Other language will be considered.

Claim 154 recites: “…, wherein the Bifidobacterium longum strain is the strain having accession number…”, which should read: “…, wherein the Bifidobacterium longum strain is the strain having accession number…” That is, the strain name should be italicized. (For example, see other claims citing Bifidobacterium longum.)
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 144-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of a respiratory viral infection in a subject, does not reasonably provide enablement for prophylaxis of a respiratory viral infection or of a secondary bacterial infection associated with a respiratory viral infection in a subject. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be 

In considering the factors for the instant claims:

1) Regarding the nature of the invention- The claimed inventions are drawn to: 1) a method for the prophylaxis or treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof a strain of Bifidobacterium longum; and 2) a method for the prophylaxis of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof a strain of Bifidobacterium longum.
2) Regarding the state of the prior art- Although there are examples of treatment of respiratory viral infections (e.g., see , Iwabuchi et al. ((2011) Bio. Pharm. Bull. 8: 1352-1355 (cited below)), an extensive search of the prior art has not uncovered any examples citing the successful prevention or prophylaxis of a respiratory viral infection or of a secondary bacterial infection associated with a respiratory viral infection.
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- The instant specification does not give any working examples showing that a respiratory viral infection and/or a secondary bacterial infection associated with a respiratory viral infection has/have been prevented. That is, experiments were carried out over a time 
5) Regarding the quantity of experimentation needed to make or use the invention - For the reasons cited below the quantity of experimentation needed to make or use the claimed inventions drawn to preventing a respiratory viral infection and/or a secondary bacterial infection associated with a respiratory viral infection, in any subject, by administering a strain of Bifidobacterium longum, would be unpredictable and undue. In order to establish successful prevention, one of skill in the art would have to: a) identify a pre-clinical “effective” dosage of B. longum bacteria; b) produce or manufacture the B. longum bacteria in quantities and in a form suitable for administration to a subject in need as a pharmaceutical composition; c) identify those patients or candidates with some type of respiratory viral infection who might benefit from prophylactic administration of the pharmaceutical composition for purposes of studying prevention; d) establish the amount of B. longum bacteria in the composition and the amount of the composition itself that might result in prevention; e) prepare the effective amount of pharmaceutical composition for administration; f) administer the effective amount of pharmaceutical composition; g) perform a sufficient number of (clinical/experimental) trials in order to gather data for the purpose of determining if the pharmaceutical composition, at the predetermined dosage and administration, was a successful prophylactic treatment regarding the prevention of any type of respiratory viral infection and/or any type of secondary bacterial infection associated with a respiratory viral infection in any subject; and h) decide on and perform the appropriate statistical analysis on the experimental trial data in order to determine if, in fact, 
6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.
7) Regarding the predictability of the art- The predictability of administering a strain of Bifidobacterium longum, to prevent any type of respiratory viral infection and/or any type of secondary bacterial infection associated with a respiratory viral infection in any type of subject is unknown in the prior art and, therefore, unpredictable as to therapy outcome.
8) Regarding the breadth of the claims- Claims 144 and 145 are broad in that they are drawn to preventing any type of respiratory viral infection or any type of secondary bacterial infection associated with a respiratory viral infection in any subject via administration (of an unspecified strain and amount) of B. longum bacteria.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that a strain of Bifidobacterium longum can be used to prevent a respiratory viral infection or a secondary bacterial infection associated with a respiratory viral infection in a subject.  As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show clear guidance in the use of B. longum bacteria to prevent the progression of a respiratory viral infection or a secondary bacterial infection associated with a respiratory viral infection in a subject.  Finally, said practitioner would turn to trial and error experimentation to determine a relationship between the administration of B. longum bacteria, and prevention of a respiratory viral infection or a 

Claims 151-154 and 160-163 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The invention employs the specific strains of Bifidobacterium longum with deposit/accession nos.: NCIMB 41003, NCIMB 41715, NCIMB 41713 and NCIMB 42020. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
            It appears that deposits were made in this application as filed, as noted on page 32, lines 14-34, of the originally-filed specification. However, it does not appear that the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
            A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection 

1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge 

            Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
            Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  
	It is noted that Applicants have failed to comply with the directive for a Biological Deposit, as stipulated in the bold numbered entries above, regarding averment that restrictions on availability of deposited material will be removed upon the granting of a patent. Nor has a statement been made that avers that the deposit was accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977).	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 146 and 155 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 146 and 155 are indefinite, because they recite a broad limitation and a narrow limitation in the same claim within the context of the ‘and/or’ conjunction.
Claims 146 and 155 recite: “…; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus;…; and/or enhances a surfactant protein D response to the virus.”
Claims 146 and 155 recite the genus ‘type III interferon’ (a broad range), which is a group of anti-viral cytokines that consists of four (the species of) IFN-λ (lambda) molecules (narrower range); and the claims recite the genus ‘interferon type I’ (a broad range), which is a group of interferon proteins which include (the species of) IFN-α (alpha) and IFN-β (beta) (narrower range).
Because the claims recite the conjunction ‘and/or’, the indefiniteness is applicable to the list of B. longum effects when the claim is interpreted within in 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 144-149 and 155-158 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355).

Iwabuchi et al. addresses the limitations of claims 144, 145, 146,147, 148, 149, 155, 156, 157 and 158.
Regarding claims 144, 145, 146, 147, 155 and 156, Iwabuchi et al. discloses a study in which the effects of the oral administration of Bifidobacterium longum strain BB536 on influenza virus (IFV) infection in a mouse model was investigated (pg. 1352, Abstract and column 2, lines 10-12). Results demonstrated that the oral administration of BB536 ameliorated the symptoms of IFV infection in mice. Viral titers in the lungs were suppressed (pg. 1354, column 2, para. 2 [Claims 144, 145, 146 and 155] [A method for the prophylaxis or treatment of a respiratory viral infection in a subject; and a method for the prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, in a subject, the methods comprising administering to the subject in need thereof a strain of Bifidobacterium longum] [Claims 147 and 156] [influenza virus]).
Regarding claims 148 and 157, histopathological scores were established on the basis of extent of the histopathological findings, including infiltration of inflammatory cells in bronchial submucosa and alveolar septa, and exudation of inflammatory cells in 
Regarding claims 149 and 158, Iwabuchi et al. has previously shown the effects of intranasally administered BB536 on host cellular immunity and in the prevention of IFV infection in mice. The third of consecutive intranasal administrations of BB536 enhanced the production of Th1 cytokines by cells from lymph nodes and nasal-associated lymphoid tissue and improved the cumulative incidence and survival rate after IFV infection (pg. 1354, column 1, para 3 [administered to the nose of the subject]).

It is noted, with regard to claims 146 and 155, that according to MPEP 2112.01 (I), where the claimed and prior art products (here, a strain of Bifidobacterium longum) are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). That is, since the Bifidobacterium longum strain cited in the prior art seems to be the same as the claimed B. longum strain, the B. longum strain of the prior art would possess the claimed characteristics as recited in claims 146 and 155.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 144-149, 151-158 and 160-163 are rejected under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. ((2011) Biol. Pharm. Bull. 34(8): 1352-1355) in view of O’Mahony et al. (U.S. Patent Application Publication No. 2012/0276143 A1).

Claims 144-149 and 155-158 are rejected as being anticipated by Iwabuchi et al. in the 35 U.S.C. §102(a)(1) rejection above.

B. longum strain has accession number NCIMB 41003 or NCIMB 41715 or NCIMB 41713 or NCIMB 42020 [Claims 151, 152, 153, 154, 160, 161, 162 and 163].

O’Mahony et al. addresses the limitations of claims 151 and 161.
O’Mahony et al. shows a Bifidobacterium strain or a formulation for use in a preparation of anti-inflammatory biotherapeutic agents for the prophylaxis and/or treatment of undesirable inflammatory activity (pg. 2, para. [0019] [nexus to Iwabuchi et al.] [Bifidobacterium strain with anti-inflammatory properties]). The Bifidobacterium strain or a formulation thereof as described is used in the prevention and/or treatment of inflammatory disorders (particularly of the immune system) including bacterial infections, viral infections, allergy, asthma, and respiratory disorders (pg. 2, para. [0021] [nexus to Iwabuchi et al.] [treatment of a respiratory disorder]).
Regarding claims 151 and 161, a deposit of Bifidobacterium longum strain UCC35624 was made at the National Collections of Industrial and Marine Bacteria Limited and accorded the accession number NCIMB 41003 [nexus to Iwabuchi et al.] [a Bifidobacterium longum strain]). Bifidobacterium longum infantis strain 35624 was assayed for immunomodulation using a PBMC cytokine induction assay with 1.0E+07 bacteria (pg. 8, para. [0103]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the Bifidobacterium longum, as shown by Iwabuchi et al., by substituting the B. longum BB536 strain, shown by Iwabuchi et al., with the B. longum NCIMB 41003 strain [Claims 151 and 161], shown by O’Mahony et al., with a reasonable expectation of success, because both strains are administered to subjects in order to treat respiratory viral infections characterized by inflammation (MPEP 2143 (I)(A,B(3),G)).
It would also have been obvious to have substituted the B. longum BB536 strain, shown by Iwabuchi et al., with B. longum strains NCIMB 41715, NCIMB 41713 and NCIMB 42020 [Claims 153, 153, 154, 160, 162 and 163], with a reasonable expectation of success, because, being of the same genus and species, all of the strains are considered to exhibit the same biochemical or biophysical properties and, in addition, they share the same intended use or purpose in the claimed method (MPEP 2112.01 (II) and MPEP 2143(I)(A,B(3),G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because O’Mahony et al. teaches that the bacteria may be used as part of a prophylactic or treatment regime using other active materials, such as those used for treating inflammation or other disorders, especially those with immunological involvement. Such combinations may be administered in a single formulation or as separate formulations administered at the same or different times and using the same or different routes of administration (pg. 11, para. [0140]). That is, the probiotic bacteria have the advantage of being able to be administered with other anti-inflammatory agents without a concern for potential antagonistic interactions between the probiotic and the agent, and also have the advantage of being able to be administered via 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 150 and 159 are rejected under 35 U.S.C. §103 as being unpatentable over Iwabuchi et al. in view of O’Mahony et al., as applied to claims 144-149, 151-158 and 160-163 above, and further in view of Isfort et al. (U.S. Patent Application Publication No. 2013/0165470 A1).

Iwabuchi et al. in view of O’Mahony et al., as applied to claims 144-149, 151-158 and 160-163 above, do not show: 1) the Bifidobacterium longum strain is in the form of a nasal spray [Claims 150 and 159].

Isfort et al. addresses the limitations of claims 150 and 159.
Isfort et al. shows compounds and methods for maintain or improving respiratory health (pg. 1, para. [0001]). The described materials, methods and systems will improve healthcare related to rhinovirus infection and respiratory health in general (pg. 1, para. [0005]). A method of treating rhinovirus infection or a symptom thereof is provided (pg. 1, para. [0008] [nexus to Iwabuchi et al. and O’Mahony et al.] [treatment of a respiratory viral infection]). In various embodiments, the composition comprises one or more additional components, including a probiotic. The probiotic component is, in one aspect, a lactic acid bacteria, including bacteria of several genera, e.g., the genus Bifidobacterium (pg. 16, para. [0082] [nexus to Iwabuchi et al. and O’Mahony et al.] [a Bifidobacterium strain]).
Regarding claims 150 and 159, the composition is optionally delivered in the form of a spray, including a nasal spray, a dry powder inhaler, a vaporizer or a metered dose inhaler (pg. 17, para. [0086]).

Isfort et al. additionally shows use of a gene expression panel for human rhinovirus infection (pg. 19, para. [0102]). Gene expression was assessed by microarray analysis of polynucleotides from nasal scrapings obtained from subjects before and during experimental infections with human rhinovirus 16 (HRV-16) (pg. 18, para. [0096]). Various rhinovirus infection-induced inflammatory markers (e.g., IP-10) were measured (pg. 19, para. [0106]).
Compare to Applicant’s claimed subject matter (specifically, claims 146, 147, 155 and 156)) and Example 12 (originally-filed specification, pg. 54).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the treatment of a respiratory viral infection, comprising administering to a subject in need thereof a strain of Bifidobacterium longum, as shown by Iwabuchi et al. in view of O’Mahony et al., as applied to claims 144-149, 151-158 and 160-163 above, by administering a strain of B. longum in the form of a nasal spray [Claims 150 and 159], as shown by Isfort et al., with a reasonable expectation of success, because Isfort et al. shows a composition which includes Bifidobacterium bacteria for treating a respiratory 
One of ordinary skill in the art would have been motivated to have made that modification, because the use of a nasal spray would deliver the therapeutic strain directly to the nasal passages and lungs, which is where the viral load of a respiratory viral infection would be highest, if not its exclusive location. That is, the therapeutic efficacy of the B. longum strain would be increased or optimized by delivering it to the site of the respiratory viral infection directly.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 144 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 78 and 85 of copending Application No. 12/450,427.

The claimed subject matter of instant Application No. 16/489,132 is:  
Bifidobacterium longum.

The claimed subject matter of copending Application No. 12/450,427 is:
An isolated strain of Bifidobacterium longum strain AH1206 deposited at NCIMB with accession number 41382.
A method for the prophylaxis and/or treatment of allergy, asthma or respiratory disorders comprising the step of administering a Bifidobacterium strain as claimed in claim 43 or an active derivative fragment or mutant thereof.
A method for the prophylaxis and/or treatment of allergic airway inflammation comprising the step of administering a Bifidobacterium strain as claimed in claim 43.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods for the prophylaxis and/or treatment of allergy, asthma or respiratory disorders or of allergic airway inflammation comprising administering a strain of Bifidobacterium longum having accession number 41382, described in copending Application No. 12/450,427, exhibits minor species modifications that anticipate the method for the prophylaxis or treatment of a respiratory viral infection comprising administering a strain of Bifidobacterium longum, described in instant Application No. 16/489,132.
B. longum.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Claims 144-148 and 155-157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-86 of copending Application No. 16/489,141.

The claimed subject matter of instant Application No. 16/489,132 is:  
A method for the prophylaxis or treatment of a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof a strain of Bifidobacterium longum.
A method for the prophylaxis of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof a strain of Bifidobacterium longum.
The strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is selected from influenza, rhinovirus, or respiratory syncytial virus. The subject has been 

The claimed subject matter of copending Application No. 16/489,141 is:
A method for prophylaxis or treatment of a viral infection in a subject, the method comprising administering to the subject in need thereof, an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
A method for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection in a subject, the method comprising administering to the subject in need thereof an effective amount of a strain of Bifidobacterium longum having the accession number NCIMB 42020.
The strain of Bifidobacterium longum attenuates an IP-10 response to a virus; enhances a type III interferon response to the virus; enhances an interferon lambda response to the virus; suppresses an interferon type I response to the virus; suppresses an interferon alpha response to the virus; suppresses an interferon beta response to the virus; and/or enhances a surfactant protein D response to the virus. The virus is a respiratory virus selected from influenza virus, rhinovirus, or respiratory syncytial virus. The subject has been diagnosed with an inflammatory lung disease; has increased susceptibility to a respiratory infection; is obese; is an acute respiratory distress syndrome (ARDS) patient; is an asthma patient; is a chronic obstructive pulmonary 

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the methods for the prophylaxis or treatment of a viral infection and for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, comprising administering a strain of Bifidobacterium longum having accession number NCIMB 42020, described in copending Application No. 16/489,141, exhibits minor species modifications that anticipate the methods for the prophylaxis or treatment of a viral infection and for prophylaxis of a secondary bacterial infection associated with a respiratory viral infection, comprising administering a strain of Bifidobacterium longum, described in instant Application No. 16/489,132.
The minor species modification is the recitation of a specific strain of B. longum.
This is a provisional nonstatutory double patenting rejection because the patentably distinct claims have not been patented.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651